DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-7 and 15-20, drawn to a surgical access assembly, classified in A61B17/3421.
II. Claims 8-14, drawn to a valve assembly, classified in A6117/3423.
The inventions are independent or distinct, each from the other because:
Inventions I and II are related as combination and subcombination.  Inventions in this relationship are distinct if it can be shown that (1) the combination as claimed does not require the particulars of the subcombination as claimed for patentability, and (2) that the subcombination has utility by itself or in other combinations (MPEP § 806.05(c)).  In the instant case, the combination (Invention I) as claimed does not require the particulars of the subcombination (Invention II) as claimed because the surgical access assembly does not require the first disc to have a ridge and the second disc to have a slot configured to receive the ridge.  The subcombination has separate utility such as a device requiring a valve to be hooked up to a hose or fluid port.
The examiner has required restriction between combination and subcombination inventions. Where applicant elects a subcombination, and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the 
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
Claim 1 recites the limitation "the other end" in lines 8-9.  There is insufficient antecedent basis for this limitation in the claim.the inventions have acquired a separate status in the art in view of their different classification;
the inventions have acquired a separate status in the art due to their recognized divergent subject matter;
the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries);
the prior art applicable to one invention would not likely be applicable to another invention.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically 
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
During a telephone conversation with Dana Brussel on 3 March 2021 a provisional election was made with traverse to prosecute the invention of Invention I, claims 1-7 and 15-20.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 9-14 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 and 15-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the rotational orientation" in line 11.  There is insufficient antecedent basis for this limitation in the claim.
Claim 15 recites the limitation "the rotational orientation" in line 13.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1, 15, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Main et al. (US 2018/0021063), hereinafter Main, in view of Holsten et al. (US 2015/0216560), hereinafter Holsten.
Regarding claim 1, Main discloses a surgical access assembly (1) comprising: a cannula (2); a valve housing (3) coupled to a proximal end of the cannula (Fig. 1, shows 3 attached to proximal end of 2); and a valve assembly (Fig. 4 shows components of valve assembly) disposed in the valve housing (Fig. 4 shows components that are inside of valve housing 3), the valve assembly including: a ring (97) with an outer diameter (97 is a closed circle, and therefor has an outer diameter) and a flange disposed at one end of the ring (Fig. 5A, ring 97 has flange 101 on one end of ring); a retainer (retainer is combination of 107 and 37) having a first disc (107) disposed in the ring (Fig. 4, portions of 107 can fit in ring 97, therefore 107 is disposed in ring 97) and a second disc (37), the first disc attachable to the second disc irrespective of the rotational orientation of the first disc relative to the second disc (37 fits into 107 regardless of the rotational position of either of the discs); a guard (69) including a frame (Fig. 11A, outer frame 71/73) and flaps (83/91) flexibly coupled thereto (Para. [0071], lines 14-17, indicates flaps can be resiliently flexed), the guard partially disposed in the first disc (Fig. 4, 14, shows 69 disposed in 107); and a seal (53) including petals (55) flexibly coupled to a support (support is ring created by 53; Para. [0068], lines 2-5, 55 is connected by living hinge, therefore flexibly 
Main discloses the invention essentially as claimed as discussed above including a second disc and a ring.  However, Main does not disclose a centering mechanism including a hoop and fingers.
Holsten, in the same art of surgical access assemblies, teaches in Fig. 15-19 a centering mechanism (2160) including a hoop (2162) having fingers (2164) extending radially outwards from an outer surface of the hoop (Fig. 19 shows fingers 2164 extending radially from hoop 2162), each finger being flexibly connected to the outer surface and biased away from the outer surface (Para.. [0120], lines 1-3, indicates fingers 2164’ are springs, therefore biased away).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Main to include a centering mechanism abutting the other end of the ring and that allows the second disc to be disposed therein, as taught by Holsten in order to allow the elements entering the surgical access assembly to remain centered within the valve assembly to prevent misalignment when entering the surgical field (Para. [0122], lines 12-19).
Regarding claim 15, Main discloses a surgical access assembly (1) comprising: a valve housing (3); a cannula (2) extending from the valve housing (Fig. 1, shows 3 extending from proximal end of 2); and a valve assembly (Fig. 4 shows components of valve assembly) disposed in the valve housing, the valve assembly (Fig. 4 shows components that are inside of valve housing 3) including: a guard (69) with a frame Fig. 11A, outer frame 71/73) and flaps (83/91) coupled to the frame (Fig. 11A, shows flaps coupled to frame); a seal (53) with a support (support is ring created by 53) and petals (55) coupled to the support (Fig. 4, shows petals 55 
Holsten, in the same art of surgical access assemblies, teaches in Fig. 15-19 a centering mechanism (2160) including a hoop (2162) having fingers (2164) extending radially outwards from an outer surface of the hoop (Fig. 19 shows fingers 2164 extending radially from hoop 2162).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Main to include a centering mechanism that can be positioned between a guard and a seal as taught by Holsten in order to allow the elements entering the surgical access assembly to remain centered within the valve assembly to prevent misalignment when entering the surgical field (Para. [0122], lines 12-19).
Regarding claim 20, modified Main discloses the second disc (37) includes a groove (groove is created by rim 41 and surface 39) adapted to receive a portion of the support (Fig. 4 and 6, shows seal support 53 sits within groove 37).

Claims 5, 6, 16, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Main in view of Holsten in further view of Ortiz et al. (US 2010/0228094), hereinafter Ortiz.
Modified Main discloses the invention essentially as claimed as discussed above regarding claims 1 and 15 including a first disc and a second disc, where the second disc includes a ridge circumscribing a central opening thereof (Main: second disc 37 includes a lip/ridge 41, which circumscribes the central opening as seen in Fig. 4), and the first and second discs are coupled (Main: Fig. 6 shows coupling.  However, modified Main does not disclose wherein the other of the first or second discs includes a slot, and the ridge is adapted to fit within the slot.
Regarding claim 5 and 16, Ortiz, in the same art of surgical access devices, teaches in Fig. 1-4 a second disc (42) includes a ridge (66) circumscribing a central opening thereof (Fig. 3, shows 66 circumscribing central opening) and a first disc (14) includes a slot (slot is recessed groove 62) circumscribing a central opening thereof (elements 62 surround central opening, therefore circumscribing), the ridge adapted to fit within the slot thereby coupling the first and second discs (Para. [0086], lines 4-10, slot 62 can seat outer ridge 66 to secure components together).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of modified Main to include a slot on the first disc adapted to have the ridge fit within as taught by Ortiz in order to provide a mechanism to securely grasp the second disc (Para. [0091], lines 22-24).
Regarding claims 6 and 17, modified Main discloses the first disc is secured to the second disc (Ortiz: Para. [0086], lines 4-10).

Claims 7 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Main in view of Holsten in further view of Ortiz in further view of Okoniewski et al. (US 2018/0085145), hereinafter Okoniewski.
Modified Main discloses the invention essentially as claimed as discussed above regarding claims 1, 5, 15, and 17, including that the first disc is secured to the second disc.  However, modified Main does not disclose the methods or materials by which the first disc is secured to the second disc, specifically that the first disc is welded to the second disc.  Note that the limitation of welding is a product-by-process limitation.  As set forth in MPEP 2113, product-by-process limitations are not limited to the manipulations of the recited steps and are limited only to the structure implied by the steps.  The structure implied by welding is that the elements are secured.  The structures of the prior art applied are secured and thus the structure is the same as that which results from welding.
Regardless, regarding claims 7 and 18, Okoniewski, in the same art of surgical access devices, teaches a first disc (2190) is welded to a second disc (2192; Para. [0082], indicates 2190 and 2192 are welded together).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the first and second disc of modified Main to be welded together as taught by Okoniewski because the structure implied by welding is that elements are secured.

Claim 1-4 and 15, 19, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pantaleoni et al. (WO 2012/131746), hereinafter Pantaleoni, in view of Holsten.
Regarding claim 1, Pantaleoni discloses a surgical access assembly (Fig. 2) comprising: a cannula (29); a valve housing (13) coupled to a proximal end of the cannula (Fig. 2b); and a valve assembly (24, Fig. 4) disposed in the valve housing (Fig. 2b, 24 is disposed in 13), the valve assembly including: a ring (43) with an outer diameter (Fig. 4, ring is circular, therefore has outer diameter) and a flange disposed at one end of the ring (Fig. 9b, flange is edge of 43); a retainer (retainer comprises 41 and 45) having a first disc (41) disposed in the ring (projections on 41 go through holes in ring 43, therefore disposed in) and a second disc (45); a guard (elements 42) including a frame (Fig. 6, 420, is a circular frame)  and flaps (421) flexibly coupled thereto (Pg. 13, lines 25-26, indicates 421 is flexibly coupled), the guard partially disposed in the first disc (Fig. 4, shows guard elements 42 are disposed in first disc 41); and a seal (elements 44) including petals (443) flexibly coupled to a support (support is circular outer area, 444, flexibly coupled to 443) the seal partially disposed in the second disc (Fig. 4, shows seal elements 44 are disposed in second disc 45).
Pantaleoni discloses the invention essentially as claimed as discussed above including a second disc and a ring.  However, Pantaleoni does not disclose a centering mechanism including a hoop and fingers.
Holsten, in the same art of surgical access assemblies, teaches in Fig. 15-19 a centering mechanism (2160) including a hoop (2162) having fingers (2164) extending radially outwards from an outer surface of the hoop (Fig. 19 shows fingers 2164 extending radially from hoop 2162), each finger being flexibly connected to the outer surface and biased away from the outer surface (Para.. [0120], lines 1-3, indicates fingers 2164’ are springs, therefore biased away).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Pantaleoni to include a centering 
Additionally, modified Pantaleoni does not disclose the first disc is attachable to the second disc irrespective of the rotational orientation of the first disc relative to the second disc.  However, Holsten teaches a first disc (2190) is attachable to a second disc (2192) irrespective of the rotational orientation of the first disc relative to the second disc (Para. [0122], 2190 and 2192 fit together via snap fit which does not require rotational alignment) for providing the same function of securing the discs together.  Because these two structures were art-recognized equivalents at the time of the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to substitute the peg and hole securement mechanism of Pantaleoni for the snap fit securement mechanism as taught by Holsten.  The substitution of one known element for another would have been obvious since the substitution would have yielded predictable results, namely, the first disc and second disc being secured together.
Regarding claim 2, modified Pantaleoni discloses the first disc (Pantaleoni: 41) includes a channel (Pantaleoni: Fig. 5b, channel is circular area radially inward from pegs 410) adapted to receive a portion of the frame (Pantaleoni: Fig. 4, frame of guard elements 42 fit into first disc 41).
Regarding claim 3, modified Pantaleoni discloses the second disc (Pantaleoni: 45) includes a groove (Pantaleoni: 454) adapted to receive a portion of the support (Pantaleoni: Pg. 24, lines 9-11, 454 receives seal 44).
Regarding claim 4, modified Pantaleoni discloses the first disc (Pantaleoni: 41) includes a channel adapted to receive a portion of the frame and the second disc (Pantaleoni: 45) includes a groove (Pantaleoni: 454) adapted to receive a portion of the frame (Pantaleoni: Pg. 24, lines 9-11, 454 receives seal 44) and receptacles (Fig. 16, receptacles 455) configured to receive (Pg. 26, lines 14-16) protrusions of a plate (Fig. 4, plate 47; Fig. 18, protrusions 471).
Regarding claim 15, Pantaleoni discloses a surgical access assembly (Fig. 2) comprising: a valve housing (13); a cannula (29) extending from the valve housing (Fig. 2b); and a valve assembly (24, Fig. 4) disposed in the valve housing (Fig. 2b, 24 is disposed in 13), the valve assembly including: a guard (elements 42) with a frame  (Fig. 6, 420, is a circular frame) and flaps (421) coupled to the frame (Fig. 6); a seal (elements 44) with a support (support is circular outer area, 44) and petals coupled to the support (Fig. 10, 443); and a retainer (retainer comprises 41 and 45) including first (41) and second discs (45), the guard coupled to the first disc in a fixed orientation (Fig. 4, guard 42 attaches to first disc 41), the seal coupled to the second disc in a fixed orientation (Fig. 4, seal 44 attaches to second disc 45).
Pantaleoni discloses the invention essentially as claimed as discussed above including a guard and a seal.  However, Pantaleoni does not disclose a centering mechanism including a hoop and fingers.
Holsten, in the same art of surgical access assemblies, teaches in Fig. 15-19 a centering mechanism (2160) including a hoop (2162) having fingers (2164) extending radially outwards from an outer surface of the hoop (Fig. 19 shows fingers 2164 extending radially from hoop 2162).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Pantaleoni to include a centering 
Additionally, modified Pantaleoni does not disclose the first disc is attachable to the second disc irrespective of the rotational orientation of the first disc relative to the second disc.  However, Holsten teaches a first disc (2190) is attachable to a second disc (2192) irrespective of the rotational orientation of the first disc relative to the second disc (Para. [0122], 2190 and 2192 fit together via snap fit which does not require rotational alignment) for providing the same function of securing the discs together.  Because these two structures were art-recognized equivalents at the time of the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to substitute the peg and hole securement mechanism of Pantaleoni for the snap fit securement mechanism as taught by Holsten.  The substitution of one known element for another would have been obvious since the substitution would have yielded predictable results, namely, the first disc and second disc being secured together.
Regarding claim 19, modified Pantaleoni discloses the first disc (Pantaleoni: 41) includes a channel (Pantaleoni: Fig. 5b, channel is circular area radially inward from pegs 410) adapted to receive a portion of the frame (Pantaleoni: Fig. 4, frame of guard elements 42 fit into first disc 41).
Regarding claim 20, modified Pantaleoni discloses the second disc (Pantaleoni: 45) includes a groove (Pantaleoni: 454) adapted to receive a portion of the support (Pantaleoni: Pg. 24, lines 9-11, 454 receives seal 44).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Holsten US 2019/0059944  - discloses first and second discs, seals, and guards
Holsten US 2019/0059938 – discloses first and second discs, seals, guards, and centering mechanism
Green et al. US 2005/0096605 – discloses first and second discs, seals, guards, rings
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALYSSA M KEANE whose telephone number is (571)272-9683.  The examiner can normally be reached on Monday-Thursday and Alternating Fridays 8:30 - 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Houston can be reached on (571) 272-7134.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 






/ALYSSA M KEANE/Examiner, Art Unit 3771                                                                                                                                                                                                        
/ELIZABETH HOUSTON/Supervisory Patent Examiner, Art Unit 3771